Citation Nr: 1329318	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  06-07 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a stomach 
disability, to include as secondary to medications for a 
service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 
1992. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision 
rendered by the Columbia, South Carolina Regional Office 
(RO) for the Montgomery, Alabama RO of the Department of 
Veterans Affairs (VA). 

The Veteran testified before a Veterans Law Judge (VLJ) at a 
Travel Board hearing in November 2008.  A transcript is of 
record. 

The Board remanded the claims on appeal in February 2009.  
In August 2010, the Board denied the service connection 
claim for headaches and remanded the service connection 
claim for a stomach disorder.  Pursuant to a May 2011 Joint 
Motion for Remand, however, the United States Court of 
Appeals for Veterans Claims vacated the Board's August 2010 
decision denying service connection for headaches, and 
remanded the claim for additional development.  With respect 
to the service connection claim for a stomach disorder, the 
Court did not have jurisdiction over this matter because it 
was the subject of the Board's remand. 

This claim was again before the Board in December 2011, at 
which time the Board remanded it for additional development.  

In the interim, the VLJ who conducted the November 2008 
Board hearing left the Board.  In a July 2011 letter, the 
Veteran was provided with the opportunity to testify before 
another VLJ at a Board hearing pursuant to 38 U.S.C.A. § 
7107(c); 38 C.F.R. § 20.707.  The Veteran declined in July 
2011 and requested that his case be considered on the 
evidence of record.  In September 2012, the Veteran 
indicated that he wished to appear at a hearing before a VLJ 
in Washington, DC, which was held before the undersigned in 
January 2013.  A transcript is of record.  

This claim was before the Board in March 2013, at which time 
the Board remanded it for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  There is no probative evidence that the Veteran's 
headaches are causally or etiologically related to service.

2.  The record does not reflect a current stomach 
disability, to include as secondary to medications for a 
service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2012).

2.  The criteria for service connection for a stomach 
disability, to include as secondary to medications for a 
service-connected right knee disability, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application 
for benefits, it must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2012); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
advise that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.159, 3.326 (2012); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Letters dated in June 2004, August 2004, and March 2009 
addressed the notice requirements, and the matters were re-
adjudicated in subsequent supplemental statements of the 
case.  The Veteran has not argued he has been prejudiced by 
inadequate notice.  

With respect to the duty to assist in this case, the 
Veteran's service treatment records, VA treatment records, 
private treatment records, and Social Security records have 
been obtained and associated with the claims file.  The 
Veteran was also provided with a VA examination, the report 
of which has been associated with the claims file.  
Additional VA medical opinions were obtained in April 2012 
and May 2013, which provide well-reasoned rationales.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or 
the Board aware of any additional pertinent evidence that 
needs to be obtained in order to fairly decide the issues 
addressed in this decision, and have not argued that any 
error or deficiency in the accomplishment of the duty to 
assist has prejudiced him in the adjudication of these 
issues.  As there is no indication that there are additional 
records that need to be obtained that would assist in the 
adjudication of the claims, the duty to assist has been 
fulfilled.

The Veteran has been afforded a hearing before a VLJ in 
which he presented oral argument in support of his claims.  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United 
States Court of Appeals for Veterans Claims (Court) held 
that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ 
who chairs a hearing fulfill two duties to comply with the 
above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding 
that might substantiate the claim, such as additional 
medical records.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. § 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing 
focused on the elements necessary to substantiate the claims 
and the Veteran, through his testimony, demonstrated that he 
had actual knowledge of the elements necessary to 
substantiate his claims for benefits.  As such, the Board 
finds that, consistent with Bryant, the VLJ complied with 
the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the 
Board can adjudicate the claims based on the current record.  

II.  Service Connection

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 
(Fed. Cir. 1996) (table).

In addition to the elements of direct service connection and 
presumptive service connection, service connection may also 
be granted on a secondary basis for a disability if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and recurrence of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  Lay evidence can also be 
competent and sufficient evidence of a diagnosis or to 
establish etiology if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering 
whether lay evidence is competent the Board must determine, 
on a case by case basis, whether the Veteran's particular 
disability is the type of disability for which lay evidence 
may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 
(2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 
2002).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence 
is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a 
medical opinion, the Board must consider three factors.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
initial inquiry in determining probative value is to assess 
whether a medical expert was fully informed of the pertinent 
factual premises (i.e., medical history) of the case.  A 
review of the claims file is not required, since a medical 
professional can also become aware of the relevant medical 
history by having treated a Veteran for a long period of 
time or through a factually accurate medical history 
reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the 
medical expert provided a fully articulated opinion.  See 
id.  A medical opinion that is equivocal in nature or 
expressed in speculative language does not provide the 
degree of certainty required for medical nexus evidence.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative 
value of an opinion involves consideration of whether the 
opinion is supported by a reasoned analysis.  The most 
probative value of a medical opinion comes from its 
reasoning.  Therefore, a medical opinion containing only 
data and conclusions is not entitled to any weight.  In 
fact, a review of the claims file does not substitute for a 
lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. 
App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) ("[A] medical opinion ... must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.").  

A.  Headaches

The Veteran contends that he has a current headache disorder 
related to service, including getting hit in the head while 
playing football.

The service treatment records (STRs) show that in September 
1985 the Veteran complained of coughing, vomiting, and a 
headache.  The assessment was viral infection.  Service 
treatment notes dated in February 1986, September 1986, and 
January 1987 included complaints of body aches, productive 
cough, and headaches for three to seven days.  In each 
instance, the assessment was upper respiratory infection, 
and treatment included aspirin (Ecotrin) or Tylenol.

The STRs further show that in April 1986 the Veteran 
complained of headaches localized to the occipital region 
without radiation for four days following a motor vehicle 
accident.  On examination there was no sinus tenderness, 
hematoma, skull tenderness, or facial abrasions.  The 
assessment was status post motor vehicle accident and minor 
contusion to all extremities.  Approximately one week later, 
the Veteran complained of continued non-radiating headaches 
located in the occipital region.  The assessment was 
headaches of unknown etiology.

In a January 1987 medical history report, the Veteran denied 
frequent or severe headaches, but he reported frequent or 
severe headaches in an August 1988 medical history report.  
A physician's summary noted that the Veteran had occasional 
sinus headaches.  An August 1988 medical examination report 
listed normal findings on clinical evaluation of the head, 
face, neck and scalp and neurologic system.  In a March 1992 
report of medical history prepared in connection with his 
service separation, the Veteran reported frequent or severe 
headaches; he denied any head injury.  A physician's summary 
noted that the Veteran complained of recurrent sinusitis, 
never evaluated, and that he treated himself with over the 
counter medications.  The Veteran attributed the headaches 
to upper respiratory infection.  A March 1992 separation 
medical examination report listed normal findings on 
clinical evaluation of the head, face, neck and scalp and 
neurologic system.

Post-service VA treatment records dated from June 1992 
contain no reference to headaches until August 1998, when 
the Veteran complained of occasional sharp pain behind his 
head and indicated that he smoked one pack of cigarettes per 
day.  The assessment was possible tobacco - headache.  
 
Private treatment records dated from September 1995 from 
several treatment providers contained no reference to 
headaches until 2003.  At February 2003 private treatment 
with Scott Markle, M.D. the Veteran complained of pain in 
the back of the head and facial pain.  A brain magnetic 
resonance imaging (MRI) report in March 2003 identified no 
definite pathology.  He complained of headaches regularly 
beginning in April 2003, was treated with medication, and 
was told to stop smoking.  At private treatment with Mobile 
Family Physicians in April 2004, the Veteran complained of 
headaches and right-sided facial pain.  The impression 
included chronic headache and herpes zoster [shingles] on 
the right face.

At July 2004 treatment with Mobile Family Physicians the 
Veteran reported that he still had occasional headaches.  A 
Mobile Family Physicians practitioner wrote in a May 2005 
statement that the Veteran reported that he injured his head 
in a motor vehicle accident in 1986, "had another episode 
where he fell and had a head injury," and had been having 
headaches more or less constantly since the time of his 
injuries.  The Veteran wrote on a May 2005 disability 
retirement form that he had migraines.  

In July 2005, the Veteran was admitted to the Mobile 
Infirmary Medical Center for recurrent deep vein thrombosis.  
The impression included history of migraine headaches with 
facial pain.  A March 2006 CT scan of the head and brain 
from private treatment was negative.

The Veteran testified at the November 2008 Board hearing 
that he had had headaches on a daily basis since service.   
He further testified that he believed that he began having 
headaches from being hit in the head playing football in 
service.
 
At a February 2010 VA examination, the Veteran stated that 
he has had daily bifrontal headaches since a 1986 motor 
vehicle accident and self-medicated with Tylenol until he 
saw Dr. Markle in 2000.  The examiner diagnosed the Veteran 
with cephalgia and opined that it was less likely than not 
that it was related to the headaches from the 1986 motor 
vehicle accident or the upper respiratory headaches from 
service.  The rationale was a lack of chronicity and 
continuity of care.  The examiner also opined that cephalgia 
was not related to medications taken for the Veteran's 
service-connected right knee disability because a review of 
the medical literature revealed that none of the medications 
he used for his knee cause cephalgia.

An April 2012 opinion from the VA examiner states that it is 
less likely than not that the Veteran's headaches were 
related to service or aggravated by military service.  It 
was noted that the Veteran's headaches after the April 1986 
motor vehicle accident were located in the occipital region 
and that six days later they were still located there.  The 
examiner noted that the claims file showed a lack of 
chronicity and continuity of care.  A review of the STRs did 
not support a chronic or ongoing disability prior to 
discharge.  

The Veteran testified at the January 2013 hearing that 
during service he played football on a weekly basis for 
three months of the year.  He indicated that he had had 
headaches on a daily basis since the 1986 accident.  The 
Veteran testified that he did not seek treatment for 
headaches more often during service because he did not want 
to be labeled a malingerer and that he treated himself with 
over the counter medications.   

In a May 2013 opinion, a VA physician wrote that there was 
no evidence of a football injury in the medical record or 
continuance of care.  Current medical literature establishes 
that collective trauma due to boxing and/or football will 
cause changes in a CT scan, and a 2010 CT scan was normal. 

The Veteran is competent to report that he has had headaches 
on a daily basis since the 1986 accident.  However, the 
Board does not find this to be credible.  While it is 
plausible that the Veteran may have not reported headaches 
more often during service because he did not want to be 
called a malingerer, this does not account for the silence 
in the records of treatment post service when this incentive 
to avoid the label had passed.  In addition, the record 
establishes the Veteran would seek out medical care for his 
medical complaints, such that it would be reasonable to 
conclude that where the records do not show headache 
complaints, the Veteran had none.  Also tending to support 
the conclusion the Veteran did not have ongoing headache 
complaints since service, is the absence of any mention of 
this on his applications for VA benefits in the 1990's.  It 
would seem reasonable that the Veteran would file for 
benefits for all his ongoing medical problems, rather than 
omit one until many years had passed.  Thus, the Board does 
not accord any probative value to the Veteran's contentions 
of ongoing headaches since service.  

The Veteran also has made statements to the effect that his 
headaches are related to service, including the 1986 motor 
vehicle accident and playing football.  He is not shown, 
however, to have any medical expertise and the processes by 
which one experiences internal head pain are clearly beyond 
a layman's abilities.  Therefore, his statements on etiology 
are not afforded probative value.  See Jandreau, 492 F.3d at 
1376-77; citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir.2006)) (though the Federal Circuit held that lay 
evidence may be competent to establish a diagnosis of a 
condition, it did not state that lay evidence may be used to 
determine medical etiology).  The May 2005 physician 
statement cannot be given probative value as a medical 
opinion regarding the Veteran's headaches because it merely 
transcribes what the Veteran reported.  

On the other hand, the adverse VA examiner's opinions 
explain that the Veteran's current disability is not likely 
related to service, because it would have required 
continuing medical care since service, the in-service 
occipital headaches are located in a different area of the 
Veteran's cranium than his current headaches, and were 
headaches associated with trauma, there would be changes on 
CT scan.  These scans were normal.  It was also explained 
that the medications for the Veteran's knee are not known to 
be causes for headaches.  Since these opinions are based on 
an accurate understanding of the Veteran's history, and are 
adequately articulated and explained, they are the most 
probative evidence on the question at issue.  Because this 
evidence preponderates against the claim of service 
connection for headaches, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Stomach Disability

The Veteran contends that he has a stomach disability that 
is due to medication he has taken for his service-connected 
knee disability.

The STRs show that on a March 1992 medical history report 
the Veteran indicated having had burning epigastric pain 
that he treated with Pepto-Bismol.  He had never been seen 
by a doctor for it.  The Veteran also indicated having never 
had stomach, liver or intestinal trouble.  The STRs do not 
show other complaints, treatment or diagnoses related to the 
stomach.

At November 2000 private treatment the Veteran complained of 
a two week history of worsening epigastric pain that came in 
waves.  He was diagnosed with gastritis and constipation, 
and no opinion was provided regarding etiology.  In March 
2001 the Veteran was diagnosed with acute gastritis.  
Additional private treatment records from later in March 
2001 indicate that Medrol helped the Veteran's knees and 
shoulders but caused severe stomach cramps and pain.  The 
Veteran had finished the medicine and his stomach was 
better.  Private primary care treatment records from August 
2001 state that the Veteran was very sensitive to most 
medicines.

At June 2003 treatment with Dr. Markle the Veteran 
complained of stomach pain.  Dr. Markle felt that Naprosyn 
may be giving the Veteran peptic ulcer disease.  At July 
2003 private treatment the Veteran was prescribed Aciphex 
for gastroesophageal reflux disease (GERD).

Robert L. Kominek, M.D., a private family physician, 
reviewed the Veteran's recent treatment records in October 
2004 and wrote that it appears that the Veteran had not been 
able to tolerate steroids for increased knee pain on the one 
occasion when they were prescribed because of 
gastrointestinal symptoms.  The Veteran was able to tolerate 
non-steroidal medications, which afforded some degree of 
relief.  

The Veteran wrote on a May 2005 disability retirement form 
that he had irritable bowel syndrome.  May 2005 and June 
2005 private treatment records indicate that the Veteran had 
gastroenteritis.  At October 2005 VA treatment it was 
recommended that the Veteran stop taking Naprosyn because of 
the fear that it was hurting his stomach in conjunction with 
Coumadin.

The Veteran testified at the November 2008 hearing that he 
had gastritis.  He had had to switch to "lighter" pain 
medication because of his stomach.  He said that he started 
having trouble with his stomach and having anal bleeding 
while he was in the Marines, and a doctor had drawn a 
correlation between the anti-inflammatories and pain 
medication.

In March 2012 a VA physician reviewed the claims file and 
diagnosed the Veteran with dyspepsia, (an impairment of the 
power or function of digestion usually applied to epigastric 
distress following meals.  See Dorland's Illustrated Medical 
Dictionary, 31st Edition, p. 586).  It was noted that the 
STRs did not support a chronic or ongoing gastrointestinal 
disability prior to discharge from service.  The examiner 
felt it was less likely than not that the Veteran's 
dyspepsia was related to military service or was aggravated 
by military service.
 
The Veteran testified at the January 2013 hearing that he 
has acid reflux and gastritis and that his stomach condition 
was caused by the medication that he takes for his knee.

A VA physician reviewed the record in May 2013 and opined 
that there was no evidence of a medical disability related 
to the Veteran's gastrointestinal system.  It was noted that 
an upper gastrointestinal study from 2010 was normal without 
evidence of GERD or peptic ulceration secondary to 
medication usage and that symptoms of dyspepsia can be 
caused by dietary indiscretions or increased alcohol 
consumption and do not represent a medical condition or 
incapacitation.

The Veteran is competent to report symptoms such as 
epigastric distress, but as it is an internal process, he is 
not competent to state whether it represents a formal 
chronic disability, or an acute, self limited event, or what 
has caused it.  Therefore, any of his assertions regarding 
those questions are not probative.  

This record shows the Veteran had some epigastric discomfort 
in service, but many years passed before any subsequent 
complaint is documented.  As indicated in the discussion 
pertaining to the Veteran's headaches, his history reflects 
an individual who seeks medical care for medical complaints, 
and therefore, the absence of any documented epigastric 
discomfort suggests an absence of it.  Likewise, not making 
a claim for VA benefits based on it, in the context of 
someone pursuing VA disability benefits for other problems 
over the years, suggests that stomach discomfort was not an 
ongoing problem.  There was a period, however, where 
medication for the Veteran's knees was evidently producing 
stomach complaints, but when the Veteran's complaints were 
formally investigated in an examination conducted in 
connection with his claim, it was the conclusion of the 
examiner that the Veteran did not have any disability 
related to the gastrointestinal system.  It was observed 
that diagnostic studies found no evidence of GERD or peptic 
ulceration and that the Veteran's complaints could be 
accounted for by dietary indiscretions or increased alcohol 
consumption.  Since this is consistent with, and accounts 
for, the Veteran's history, the Board considers it to be 
highly probative.  As it does not link any current 
gastrointestinal disability with service, or indeed 
establish the presence of a chronic gastrointestinal 
disability that could be related to service, or service 
connected disability and no competent medical opinion states 
otherwise a basis upon which to establish service connection 
has not been presented.  


ORDER

Service connection for headaches is denied.

Service connection for a stomach disability, to include as 
secondary to medications for a service-connected right knee 
disability, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


